Citation Nr: 0510085	
Decision Date: 04/07/05    Archive Date: 04/22/05

DOCKET NO.  03-24 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a higher initial evaluation, in excess of 
10 percent, for hypertension.

2.  Entitlement to a higher initial evaluation, in excess of 
10 percent, for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for varicosities of the 
left lower leg.

4.  Entitlement to service connection for right hip 
tendonitis.

5.  Entitlement to service connection for a disorder 
manifested by hematuria.

6.  Entitlement to service connection for a disorder 
manifested by an abnormal EKG with ST changes.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1981 to 
July 2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Huntington, West Virginia 
Regional Office (RO). 

 At that time the RO in pertinent part denied the veteran 
entitlement to service connection for left leg varicosity, 
right hip tendonitis, hematuria, and EKG ST changes.  This 
determination granted the veteran service connection for GERD 
and hypertension and rated each of these disorders as 
noncompensably disabling.  

A subsequent RO rating action, dated in July 2003, increased 
the disability evaluations of the veteran's GERD and 
hypertension, from noncompensably disabling to 10 per cent 
disabling, effective from August 2001.

The issues of service connection for disorders manifested by 
hematuria and an abnormal EKG are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.

 
FINDINGS OF FACT

1.  The veteran's service-connected hypertension is currently 
manifested by diastolic blood pressures predominantly 94 and 
below and systolic blood pressures predominantly 160 and 
below.

2.  The veteran's GERD is manifested by complaints of 
recurring epigastric distress without evidence of dysphagia, 
pyrosis and regurgitation accompanied by substernal or arm or 
shoulder pain productive of considerable impairment of 
health.

3.  There is no competent medical evidence of record to show 
that the veteran currently has varicosities of the left lower 
leg.

4.  There is no competent medical evidence of record to show 
that the veteran currently has right hip tendonitis


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §  4.104, Diagnostic Code 7101 
(2004).  

2.  The schedular criteria for an evaluation in excess of 10 
percent for GERD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R.§  4.114, Diagnostic Code 7399-7346 (2004).

3. Varicosities of the left lower leg were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

4.  Right hip tendonitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided copies 
of the rating decisions noted above, a July 2003 statement of 
the case and a supplemental statement of the case dated in 
June 2004.  These documents, collectively, provide notice of 
the law and governing regulations, as well as the reasons for 
the determination made regarding her claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on her behalf.  

Further, in letters dated in September 2002 and June 2004, 
the RO specifically informed the veteran of the information 
and evidence needed from her to substantiate her claim, 
evidence already submitted and/or obtained in her behalf, as 
well as the evidence VA would attempt to obtain.  The record 
discloses that VA has met its duty to assist the veteran also 
in obtaining evidence necessary to substantiate her claim.  
Most notably VA treatment records and reports of 
comprehensive VA examinations provided to her since service 
have been obtained and associated with her claims file.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  The Board thus finds 
that VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The service medical records show that in June 1997 the 
veteran was evaluated and treated for superficial 
thrombophlebitis of the left lower extremity.  In May 1999, 
the veteran was noted to have elevated blood pressure 
readings of 160/90, 160/110, and 168/102.  On the April 2001 
medical examination for service retirement the veteran was 
noted, in pertinent part, to have varicosities of the left 
popliteal fossa, GERD on UGI, and hypertension under 
treatment.  In June 2001 the veteran presented to a service 
department treatment facility with complaints of right hip 
pain for 3 days.  Physical examination was essentially 
unremarkable.  Right hip pain of unknown etiology- suspect 
tendonitis was the diagnostic assessment.

Following service the appellant received treatment at a 
military facility from October 2001 to June 2002 for various 
disabilities, to include stomach complaints.  When seen in 
November 2001gastritis was diagnosed.  Several blood 
pressures were recorded.  The systolic readings were 160 and 
below and the diastolic readings were 94 and below.

On the veteran's initial VA examination in October 2002, the 
veteran reported a history of periodic right hip pain in 
service, relieved by Motrin.  She also stated that in 1997 
she was found to have varicose veins, and elevated blood 
pressure.  She reported that she was diagnosed with GERD in 
2001.  She further reported that she takes Prilosec 20 mg. 
daily, which seems to help her condition.  

On physical examination, blood pressures were 130/90, 135/90, 
and 130/90.  Blood pressure was noted to be in check with 
medication identified as Atenol and Hydrochlorothiazide.  The 
veteran's heart was normal rate and rhythm.  There were no 
murmurs.  The right hip showed no atrophy or tenderness about 
the joint.  The veteran's abdomen was soft and there was no 
particular epigastric tenderness.  Bowel sounds were normal.  

An EKG showed extensive T-wave changes.  An x-ray of the 
right hip was interpreted as normal.  Hematuria, 
hypertension, and GERD were diagnosed.  The examiner stated 
that the veteran's right hip tendonitis had resolved and 
that, with respect to the veteran's claimed left leg varicose 
veins there was no left leg pathology.  He added that the 
veteran's blood pressure was controlled with antihypertensive 
medications and that an Upper GI by her service department in 
December 2000 shows gastroesophageal reflux. 

Service connection for GERD and hypertension was established 
by an RO rating action dated in February 2003.  These 
disorders were each rated as noncompensably disabling under 
Diagnostic Codes 7346 and 7101, respectively, of VA's 
Schedule for Rating Disabilities (Rating Schedule).

The disability evaluation for the veteran's service-connected 
hypertension as well as her GERD were each increased from 
noncompensable to 10 percent disabling, effective from August 
2001, by an RO rating action dated in July 2003. 

Analysis

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4. The Board attempts to 
determine the extent to which service-connected disabilities 
adversely affect the veteran's ability to function under the 
ordinary conditions of daily life, and the assigned ratings 
are based, as far as practicable, upon the average impairment 
of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.

The appellant has disagreed with the initial rating assigned 
for the service-connected disorders. Therefore, the Board 
must consider the propriety of the initial rating including 
whether he is entitled to a "staged" rating to compensate him 
for times since filing his claim when his disability may have 
been more severe than at other times during the course of his 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Separate diagnostic codes identify the various disabilities.  
If there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant. 38 
C.F.R. § 4.3. 

The veteran's statements are deemed competent with regard to 
the description of the symptoms of her disorders.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record in conjunction with the pertinent rating criteria 
previously set forth.

Hypertension

The Rating Schedule for hypertensive vascular disease under 
Diagnostic Code 7101 provides that a 10 percent rating is 
warranted for predominant diastolic blood pressure of 100 or 
more, or systolic pressure of 160 or more or when continuous 
medication is used for control.  A 20 percent rating is 
warranted for predominant diastolic blood pressure of 110 or 
more, or systolic pressure of 200 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.

The Board notes that the RO has assigned a 10 percent 
evaluation for the veteran's hypertension, which the evidence 
shows is controlled by medication.  The Board notes that a 20 
percent rating is available for predominant diastolic blood 
pressure readings of 110 or more and also for systolic blood 
pressure readings of 200 or more. 

 Here the veteran's diastolic blood pressures on VA 
examination in October 2002 were under 100 and her systolic 
blood pressure readings ranged from 130 to 135.  As a result, 
she does not meet the criteria for a 20 percent rating under 
the provisions of the Rating Schedule.  

Therefore, an evaluation in excess of the 10 percent rating 
currently assigned by the RO is not warranted.  The 10 
percent rating is effective the date following the veteran's 
release from active duty and is the highest rating warranted 
during the appeal period.  Staged ratings are not applicable.  
See Fenderson v. West, 12 Vet. App. 119 (1999).


GERD

The veteran's GERD is currently rated by the RO as 10 percent 
disabling, under Diagnostic Code 7399-7346.  In the 
assignment of diagnostic code numbers, hyphenated diagnostic 
codes may be used.  Injuries would generally be represented 
by the number assigned to the residual condition on the basis 
of which the rating is determined.  Diseases will be 
identified by the number assigned to the disease itself, with 
the residual condition added proceeded by a hyphen.  
38 C.F.R. § 4.27 (2004).  

The rating schedule provides that a 30 percent rating is 
assigned for hiatal hernia when there is persistent recurrent 
epigastric distress with dysphagia (difficulty swallowing), 
pyrosis (heartburn), and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent rating 
requires two or more of the symptoms for the 30 percent 
evaluation of less severity. 38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2003). 

The evidence since service shows the veteran regularly takes 
medication, Prilosec, for symptoms of GERD.  VA examination 
in October 2002 was without objective findings.  While the 
veteran has maintained that she suffers from symptoms 
warranting a higher evaluation, the clinical evidence in its 
entirety does not demonstrate symptomatology productive of 
considerable impairment of health.  

Therefore, an evaluation in excess of the 10 percent rating 
currently assigned by the RO is not warranted.  The 10 
percent rating is effective the date following the veteran's 
release from active duty and is the highest rating warranted 
during the appeal period.  Staged ratings are not applicable.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Service Connection for Left Leg Varicosities and Right Hip 
Tendonitis 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein. 38 U.S.C.A. § 1110, 1131.

If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability." 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Although the veteran was evaluated during service for 
superficial thrombophlebitis and suspected right hip 
tendonitis, in June 1997 and June 2001, respectively.  
Neither of these disorders was identified on the veteran's 
post service VA examination or at any time subsequent to 
service.  The veteran's right hip tendonitis was specifically 
noted to have resolved by her VA examiner and left leg 
varicose veins were not objectively demonstrated  
Additionally, the veteran has not furnished any post service 
medical records showing definitive findings diagnostic of 
either of these disorders.  Thus, without current clinical 
evidence showing the presence of varicosities of the left leg 
and/or right hip tendonitis, service connection for these 
disorders is not warranted.  The evidence is not equipoise as 
to warrant application of the benefit of the doubt doctrine. 
38 C.F.R. § 3.102 (2004).


ORDER

A higher initial evaluation, in excess of 10 percent, for 
hypertension is denied.

A higher initial evaluation, in excess of 10 percent, for 
gastroesophageal reflux disease (GERD) is denied.

Service connection for varicosities of the left lower leg is 
denied.

Service connection for right hip tendonitis is denied.


REMAND

The service al records show that an EKG in March 2001 was 
interpreted to reveal normal sinus rhythm and a nonspecific T 
wave abnormality.  A VA treadmill test in November 2002 
showed ST-T changes on a resting EKG.  The test findings were 
interpreted as showing ST segment abnormality with exercise, 
"probably from hypertensive response to exercise."  It was 
further noted that a silent myocardial ischemia could not be 
totally excluded.

The service medical records shows that in October 1999 she 
was evaluated for complaints of abdominal discomfort and 
noted to have some tenderness in the suprapubis region.  
Urinalysis was significant for hematuria but no bacteria.  
There was no radiographic evidence of nephrolithiasis or 
ureterolithiasis.  

When examined by VA in October 2002, the veteran was noted on 
urinalysis to have numerous red blood cells.   

In view of these facts the Board finds that specialized 
examinations with opinions concerning etiology are warranted 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should be furnish the 
appellant the appropriate release of 
information forms in order to obtain 
copies of any military, private, and VA 
medical records pertaining to treatment 
for genitor-urinary and cardiac problems 
covering the period from June 23, 2002 to 
the present.

2.  The RO should schedule the veteran 
for a VA examination by a genitourinary 
specialist to determine whether she has 
an existing disorder manifested by 
hematuria and, if existing disability is 
found, whether it is at least as likely 
as not (i.e. probability of 50 percent) 
that it is related to service.  All 
indicated studies should be performed and 
all clinical findings reported in detail.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination and the 
examiner should acknowledge such review 
in the examination report.  A complete 
rationale for any opinion expressed 
should be included in the report.

3.  The RO should schedule the veteran 
for a VA examination by a cardiologist to 
determine the severity and etiology of 
any heart disorder.  In addition to an 
EKG any other tests deemed necessary 
should be performed.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination and the examiner should 
acknowledge such review in the 
examination report.  Following the 
examination, the examiner is requested to 
indicate whether the appellant has a 
heart disorder (in addition to the 
service connected hypertension) and, if 
yes, whether it is as likely as not (i.e. 
probability of 50 percent) that the heart 
disorder is related to service or 
manifested within one year thereafter.  
The examiner is requested to comment on 
the clinical significance of the abnormal 
EKG findings noted during and following 
service.  A complete rational for the 
opinion expressed should be included in 
the report.	

4.  Thereafter, the RO should 
readjudicate the issues in appellate 
status.  If the benefits sought are 
denied, the veteran should be provided a 
supplemental statement of the case (SSOC) 
and an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


